Dismissed and Memorandum Opinion filed June 22, 2006








Dismissed and Memorandum Opinion filed June 22, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00439-CR
____________
 
LAWRENCE
CURTIS MATHEWS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County,
Texas
Trial Court Cause No. 1057894
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of less than
one gram of a controlled substance .  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on April 18, 2006, to confinement for six months in
the State Jail Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  We dismiss the appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 22, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).